Candler, Justice.
In these cases questions exactly alike have been certified by the Court of Appeals to this court for answer. In each case no answer to the second question propounded is requested unless the first question is answered in the affirmative. The first question so propounded is a mixed question of law and fact and for that reason cannot be answered by this court. For some of the cases so holding, see Lynch v. Southern Express Co., 146 Ga. 68 (90 SE 527); Southern Exchange Bank v. First Nat. Bank of Dublin, 165 Ga. 289 (140 SE 753); Johnston v. Travelers Ins. Co., 183 Ga. 229 (188 SE 27); Liverpool & London & Globe Ins. Co. v. Stuart, 193 Ga. 437 (2) (18 SE2d 681); City of Trenton v. Dade County, 202 Ga. 190 (42 SE2d 438); Gunby v. Roberts, 205 Ga. 346 (53 SE2d 370); and Kelly v. Ga. Casualty Ac. Co., 216 Ga. 834 (120-SE2d 329).
Accordingly, neither question propounded by the Court of Appeals will be answered by this court, and they are respectfully returned to the Court of Appeals.

All the Justices concur.